DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2021/0066427) hereinafter “Ma”.
Regarding claim 1, Figs. 5 and 18 of Ma teaches a display apparatus (Paragraph 0004) comprising: a substrate (Item 6) comprising a display area (Item 1); a first component area (Item 2) where first pixel groups including first auxiliary sub-pixels (Items 10) and first transmitting portions (Areas between Items 10) are located; a second component area (Item 4) where second pixel groups including second auxiliary sub-pixels (Items 10) and second transmitting portions (Areas between Items 10) are located; first display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the first auxiliary sub-pixels (Item 10); and second display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the second auxiliary sub-pixels (Item 10), wherein one of the first pixel groups is spaced apart by a first distance in the first direction (Up and down across the page) from a first center of the first component area (Item 2), and is spaced apart by a second distance in the second direction (Left and right across the page) from the first center, and wherein one of the second transmitting portions (Area between Items 10) is spaced apart by the first distance in the first direction (Up and down across the page) from a second center of the second component area (Item 4), and is spaced apart by the second distance in the second direction (Left and right across the page) from the second center.
Regarding claim 2, Fig. 5 of Ma further teaches wherein one of the second pixel groups is spaced apart by a third distance in the first direction (Up and down across the page) from the second center, and is spaced apart by a fourth distance in the second direction (Left and right across the page) from the second center, and wherein one of the first transmitting portions (Area between Items 10) is spaced apart by the third distance in the first direction (Up and down across the page) from the first center, and is spaced apart by the fourth distance in the second direction (Left and right across the page) from the second center.
Regarding claim 3, Fig. 5 of Ma further teaches wherein main pixel groups including main sub-pixels (Items 10 in Item 5) are located in the display area (Item 1), wherein the display apparatus further comprises main display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the main sub-pixels, and wherein, in a same area, a number of the main sub-pixels (Item 10 in Item 5) is greater than (Paragraph 0033) a number of the first auxiliary sub-pixels (Item 10 in Item 2).
Regarding claim 4, Fig. 5 of Ma further teaches wherein, in a same area, a number of the main sub-pixels (Items 10 in Item 5) is twice larger than a number of the first auxiliary sub-pixels (Items 10 in Item 2).
Regarding claim 11, Fig. 5 of Ma further teaches a first component under the first component area (Item 2); and a second component located under the second component area (Item 4) (Paragraph 0036).
Regarding claim 12, Fig. 5 of Ma further teaches where the first component and the second component are cameras (Paragraph 0036).
Regarding claim 13, Figs. 5 and 18 of Ma teaches a display apparatus (Paragraph 0004) comprising: a substrate (Item 6) comprising a display area (Item 1); a first component area (Item 2) where first pixel groups including first auxiliary sub-pixels (Items 10) and first transmitting portions (Areas between Items 10) are located; a second component area (Item 4) where second pixel groups including second auxiliary sub-pixels (Items 10) and second transmitting portions (Areas between Items 10) are located; first display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the first auxiliary sub-pixels (Item 10); and second display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the second auxiliary sub-pixels (Item 10), wherein one of the first pixel groups is spaced apart (See Picture 1 below) by a first distance in the first direction (Up and down across the page) from a first center of the first component area (Item 2), and is spaced apart by a second distance in the second direction (Left and right across the page) from the first center, wherein one of the second pixel groups is spaced apart (See Picture 1 below) by a third interval in the first direction from a second center of the second component area (Item 4), and is spaced apart by a fourth interval in the second direction from the second center, and wherein a difference (See Picture 1 below) between the first interval and the third interval is a distance between a center of the first transmitting portion and a center of the first pixel group adjacent to each other in the first direction (Up and down across the page).

    PNG
    media_image1.png
    327
    879
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Ma Fig. 5)
Regarding claim 14, Fig. 5 of Ma further teaches where one of the first transmitting portions is spaced apart by a fifth interval in the first direction (Up and down across the page) from the first center, and is spaced apart by a sixth interval in the second direction (Left to right across the page) from the first center, wherein one of the second transmitting portions is spaced apart by a seventh interval in the first direction (Up and down across the page) from the second center, and is spaced apart by an eighth interval in the second direction (Left to right across the page) from the second center, and wherein a difference between the fifth interval and the seventh interval is a distance between a center of the first transmitting portion and a center of the first pixel group adjacent to each other in the first direction (See Picture 3 below).

    PNG
    media_image2.png
    327
    879
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Ma Fig. 5)
Regarding claim 15, Fig. 5 of Ma further teaches wherein main pixel groups including main sub-pixels (Items 10 in Item 5) are located in the display area (Item 1), wherein the display apparatus further comprises main display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the main sub-pixels, and wherein, in a same area, a number of the main sub-pixels (Item 10 in Item 5) is greater than (Paragraph 0033) a number of the first auxiliary sub-pixels (Item 10 in Item 2).
Regarding claim 18, Figs. 5 and 18 of Ma teaches a display apparatus (Paragraph 0004) comprising: a substrate (Item 6) comprising a display area (Item 1); a first component area (Item 2) where first pixel groups including first auxiliary sub-pixels (Items 10) and first transmitting portions (Areas between Items 10) are located; a second component area (Item 4) where second pixel groups including second auxiliary sub-pixels (Items 10) and second transmitting portions (Areas between Items 10) are located; first display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the first auxiliary sub-pixels (Item 10); and second display elements (Paragraph 0033 where Items 10 are light emitting) for implementing the second auxiliary sub-pixels (Item 10); wherein the first component area (Item 2) and the second component area (Item 4) are located on both sides of a center line (Not labeled; See Fig. 18 for location) extending in in a first direction (Up and down across the page) to be spaced apart from each other. 
Regarding claim 19, Fig. 5 of Ma further teaches wherein one of the first pixel groups is spaced apart by a first distance in the first direction (Up and down across the page) from a first center of the first component area (Item 2), and is spaced apart by a second distance in the second direction (Left and right across the page) from the first center, and wherein one of the second transmitting portions (Area between Items 10) is spaced apart by the first distance in the first direction (Up and down across the page) from a second center of the second component area (Item 4), and is spaced apart by the second distance in the second direction (Left and right across the page) from the second center.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0066427) hereinafter “Ma” in view of Son et al. (US 2021/0335955) hereinafter “Son”.
Regarding claim 5, Ma teaches all of the elements of the claimed invention as stated above except where, in a same area, a number of the main sub-pixels is four times larger than a number of the first auxiliary sub-pixels.
Figs. 5 and 7 of Son teaches where in a same area, a number of the main sub-pixels (Items EG) in a main display area (Item MDA) is four times larger (Paragraph 0134) than a number of the first auxiliary sub-pixels (Items EG) in a sub-display region (Item SDA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in a same area, a number of the main sub-pixels be four times larger than a number of the first auxiliary sub-pixels because this increases light transmittance in the first component area such that the first component receives sufficient light (Son Paragraph 0134).  
Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0066427) hereinafter “Ma” in view of Shan et al. (US 2021/0359053) hereinafter “Shan”.
Regarding claim 6, Ma teaches all of the elements of the claimed invention as stated above except where wherein the first auxiliary sub-pixels include a red sub-pixel, a green sub-pixel and a blue sub-pixel.
Fig. 5 of Shan teaches where auxiliary sub-pixels (Items R, G and B) in a first component area (Item 110) include a red sub-pixel (Item R), a green sub-pixel (Item G) and a blue sub-pixel (Item B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first auxiliary sub-pixels include a red sub-pixel, a green sub-pixel and a blue sub-pixel because this allows for the display region to achieve a full screen display (Shan Paragraph 0003).
Regarding claim 7, Ma teaches all of the elements of the claimed invention as stated above except wherein the red sub-pixel, the green sub-pixel, and the blue sub-pixel form a virtual quadrangular shape, wherein the red sub-pixel and the blue sub-pixel are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel is located at the center point of the virtual quadrangular shape.
Fig. 5 of Shan teaches where wherein the red sub-pixel (Item R), the green sub-pixel (Item G), and the blue sub-pixel (Item B) form a virtual quadrangular shape (Rectangle; See Picture 2 below), wherein the red sub-pixel (Item R) and the blue sub-pixel (Item B) are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel (Item G) is located at the center point of the virtual quadrangular shape..
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the red sub-pixel, the green sub-pixel, and the blue sub-pixel form a virtual quadrangular shape, wherein the red sub-pixel and the blue sub-pixel are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel is located at the center point of the virtual quadrangular shape because this allows for the display region to achieve a full screen display (Shan Paragraph 0003).

    PNG
    media_image3.png
    299
    388
    media_image3.png
    Greyscale

Picture 2 (Labeled version of Shan Fig. 5)
Regarding claim 8, Ma teaches all of the elements of the claimed invention as stated above except wherein the substrate further includes a third component area where third pixel groups including third auxiliary sub-pixels and third transmitting portions are located, and wherein the display apparatus further comprises third display elements for implementing the third auxiliary sub-pixels.
Fig. 2 of Shan teaches a display device having three component areas (Item 110), where third pixel groups including third auxiliary sub-pixels and third transmitting portions are located, and wherein the display apparatus further comprises third display elements for implementing the third auxiliary sub-pixels (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate of Ma further include a third component area where third pixel groups including third auxiliary sub-pixels and third transmitting portions are located, and wherein the display apparatus further comprises third display elements for implementing the third auxiliary sub-pixels because the third component area accommodates a third front device which can be dispersed in a different area of the display than the other two front devices (Shan Paragraph 0038).   
Regarding claim 16, Ma teaches all of the elements of the claimed invention as stated above except where wherein the first auxiliary sub-pixels include a red sub-pixel, a green sub-pixel and a blue sub-pixel, wherein the red sub-pixel, the green sub-pixel, and the blue sub-pixel form a virtual quadrangular shape, wherein the red sub-pixel and the blue sub-pixel are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel is located at the center point of the virtual quadrangular shape.
Fig. 5 of Shan teaches where auxiliary sub-pixels (Items R, G and B) in a first component area (Item 110) include a red sub-pixel (Item R), a green sub-pixel (Item G) and a blue sub-pixel (Item B), wherein the red sub-pixel (Item R), the green sub-pixel (Item G), and the blue sub-pixel (Item B) form a virtual quadrangular shape (Rectangle; See Picture 2 below), wherein the red sub-pixel (Item R) and the blue sub-pixel (Item B) are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel (Item G) is located at the center point of the virtual quadrangular shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first auxiliary sub-pixels include a red sub-pixel, a green sub-pixel and a blue sub-pixel, where the red sub-pixel, the green sub-pixel, and the blue sub-pixel form a virtual quadrangular shape, wherein the red sub-pixel and the blue sub-pixel are located at vertices of the virtual quadrangular shape to face a center point of the virtual quadrangular shape, and the green sub-pixel is located at the center point of the virtual quadrangular shape because this allows for the display region to achieve a full screen display (Shan Paragraph 0003).
Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0066427) hereinafter “Ma” in view of Wang et al. (US 2021/0065625) hereinafter “Wang”.
Regarding claim 9, Ma teaches all of the elements of the claimed invention as stated above except where the first component area includes a first area and a second area surrounding the first area, and wherein, in a same area, a number of the first pixel groups located in the first area is less than a number of the first pixel groups located in the second area.
Figs. 2A and 2D of Wang teaches a display device with a component area (Combination of Items A2 and A3), where the component area includes a first area (Item A2) and a second area (Item A3) surrounding the first area (Item A2), and wherein, in a same area, a number of the first pixel groups (A02) located in the first area (Item A2) is less than a number of the first pixel groups (Item A2) located in the second area (Item A3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first component area include a first area and a second area surrounding the first area, and wherein, in a same area, a number of the first pixel groups located in the first area is less than a number of the first pixel groups located in the second area because the second area surrounding the first area provides a transition of light transmittance from the component area to the display area (Ma Paragraph 0228).
Regarding claim 10, Ma teaches all of the elements of the claimed invention as stated above except where the first component area includes a first area and a second area surrounding the first area, and wherein, in a same area, an area occupied by the first transmitting portions in the first area is greater than an area occupied by the first transmitting portions in the second area.
Figs. 2A and 2D of Wang teaches a display device with a component area (Combination of Items A2 and A3), where the component area includes a first area (Item A2) and a second area (Item A3) surrounding the first area (Item A2), and wherein, in a same area, an area occupied by the first transmitting portions in the first area (Item A2) is greater than an area occupied by the first transmitting portions in the second area (Item A3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first component area includes a first area and a second area surrounding the first area, and wherein, in a same area, an area occupied by the first transmitting portions in the first area is greater than an area occupied by the first transmitting portions in the second area because the second area surrounding the first area provides a transition of light transmittance from the component area to the display area (Ma Paragraph 0228).
Regarding claim 17, Ma teaches all of the elements of the claimed invention as stated above except where the first component area includes a first area and a second area surrounding the first area, and wherein, in a same area, a number of the first pixel groups located in the first area is less than a number of the first pixel groups located in the second area.
Figs. 2A and 2D of Wang teaches a display device with a component area (Combination of Items A2 and A3), where the component area includes a first area (Item A2) and a second area (Item A3) surrounding the first area (Item A2), and wherein, in a same area, a number of the first pixel groups (A02) located in the first area (Item A2) is less than a number of the first pixel groups (Item A2) located in the second area (Item A3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first component area include a first area and a second area surrounding the first area, and wherein, in a same area, a number of the first pixel groups located in the first area is less than a number of the first pixel groups located in the second area because the second area surrounding the first area provides a transition of light transmittance from the component area to the display area (Ma Paragraph 0228).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0066427) hereinafter “Ma” in view of Cheong et al. (US 2018/0039408) hereinafter “Cheong”.
Regarding claim 20, Ma teaches all of the elements of the claimed invention as stated above except where the display apparatus is folded about the center line.
Fig. 1A of Cheong teaches where a display apparatus is folded about ta center line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus folded about the center line because foldable flexible electronic devices are longer than ones and may thus provide a roomy screen in their lengthwise direction (Cheong Paragraph 0007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891